 In the Matter of BARTLETT & SNOW COMPANYandTHE BARTLETT &SNOW EMPLOYEES' ASSOCIATION, INC.,andUNITED AUTOMOBILEWORKERS OF AMERICACases Nos. R-301 and R-30f.Decided November 11, 1937Machinery "and Parts Manufacturing Industry--Investigation of Representa-tives:controversy concerning-represents tires : rival organizations;shut downof plant caused by conflicting demands of rival organizations-UnitAppropriatefor Collective Bargaining:production employees;employees on hourly ratebasis ; divergence of interests;occupational differences;wage differentials-Ele(tnonOrdered-CertificationofRepresentatives.Mr. Peter Di Leone,for the Board.Krueger, Gorman & Davis, by Mr. Harold H. Gorman,of Cleve-land, O., for the Company.Mr. Ralph W. Bell,of Cleveland, 0., for the Association.Mr. Bert Cochran,of Cleveland, 0., for the U. A. W.Mr. S. G. Lippman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn June 15, 1937 and June 29, 1937, respectively, Bartlett & SnowEmployees'Association, Inc., herein called the Association, andUnited Automobile Workers of America, herein called the U. A. W.,each filed with the Regional Director for the Eighth Region (Cleve-land, Ohio) a petition alleging that a question affecting commercehad arisen concerning the representation of employees of Bartlett &Snow Company, Cleveland, Ohio, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On July 6, 1937, the National Labor Re-lations Board, herein called the Board, acting pursuant to Section 9(c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon clue notice; and theBoard further ordered, pursuant to Article III, Section 10 (c) (2),113 114NATIONAL LABOR RELATIONS BOARDof said Rules and Regulations, that the two cases be consolidated forthe purpose of hearing.On September 8, 1937, the Regional Director issued a notice ofhearing to be held at Cleveland, Ohio, on September 16, 1937. Copieswere served upon the Company, the U. A. W., and the Association.Pursuant to the notice, a hearing was held in Cleveland, Ohio, onSeptember 16, 1937, before Alvin J. Rockwell, the Trial Examinerduly .designated by the Board.The Board, the Company, the Association, and the U. A. W. wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded to all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBartlett & Snow Company was incorporated under the laws of theState of Ohio on March 12, 1902. The Company is engaged in thebusiness of designing and manufacturing machinery and equip-ment for the handling and processing of materials.The principal office of the Company is in Cleveland, Ohio. Itmaintains sales offices in New York City, Chicago, Illinois, andBaltimore, Maryland.The principal raw material used by the Company in the operationof its plant is structural steel, including plates.About 75 per centof this material comes from outside the State of Ohio.Other rawmaterials used by the Company come from foundries principallylocated in Ohio.However, about one per cent of the rough castings,nuts, and bolts used by the Company, and five per cent of the steeldrop forgings come from outside theState of Ohio.The Company's principalsales resultfrom engineering studies ofthe problems of prospective customers.Production begins withdetailing, and with the making of lay-outs and blueprints by theengineering department.From, this department drawings are sentto the fabricating departments, where the actual construction of themachinery as so designed takes place.The fabricating departmentsare designated as follows : structural lay-out, structural, machineshop, and assembly.The completed machine is sent finally to theshipping department, from which it is shipped to the customer.On DECISIONS AND ORDERS115occasion, where the contract so requires, the machine is erected atthe purchaser's place of business.The percentage of its finished products that are shipped directlyoutside the State of Ohio has varied during the last 10 years from alow of 35 per cent to a high of about 85 per cent. Exclusive ofsupervisory and clerical help, the Company employs 140 employees;32 of these are employed in the engineering department; the balanceare employed in the fabricating shops.H. THE ORGANIZATIONSINVOLVEDUnited Automobile Workers of America is a labor organizationaffiliated with the Committee for Industrial Organization. It admitsto membership all employees of the Company excluding supervisory,clerical and engineering employees.The Bartlett & Snow Employees' Association, Inc., is an incorpo-rated labor organization unaffiliated with any outside labor organ-ization.All employees of the Company are eligible to membershipin the Association except supervisory employees having authorityto hire, discharge, or discipline employees.III.THE QUESTION CONCERNING REPRESENTATIONIn May 1937, the U. A. W. commenced its drive for membershipamong employees of the Company. Subsequently a petition for theformation of the Association was circulated throughout the plant.About June 1, 1937, the Company received a request for recognition,from the Association, together- with a signed list of signatures ofemployees of the Company.On the basis of a comparison of thepay roll with the signed list of names, the Company posted noticesgiving the Association exclusive bargaining rights for all of its em-ployees.On June 5, the Company received a communication fromthe U. A. W. requesting a meeting for the purpose of negotiatingan agreement.On June 7, during the period of negotiations betweentheU. A. W. and the Company, the plant abruptly shut down.The Company stated that it was advisable to shut down because ofthe conflicting demands of two factions seeking bargaining rightsand that it did not deem it advisable to operate its plant until suchconflict was adjusted.On June 9, 1937, U. A. W. established a picket line around tiefactory.On June 25, pursuant to an agreement entered into betweenthe Company, U. A. W., and the Association, the Company granteda general wage increase and agreed to recognize and bargain col-lectively with the Union certified by the Board.We find that a question has arisen concerning the representationof employees of Bartlett & Snow Company. 116NATIONAL LABOR RELATIONS BOARDIV.EFFECT OF THE QUESTION OF REPRESENTATION ON COMMERCEWe find that the question of representation,whichhas arisen inconnection with the operations of the Company described in SectionI above, has a close, intimate,and substantial relation to trade,traffic, and commerce among the several States, and tends to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V.THE APPROPRIATE UNITIn its petition the Association alleges that all the hourly em-ployees of the Company, including the engineers, constitute an appro-priate unit for the purposes of collective bargaining.The U. A. W.alleges in its petition that all the hourly paid employees, excludingthe engineering employees, constitute an appropriate unit for thepurposes of collective bargaining.Both petitions exclude supervisoryand clerical help.The Company maintains that the engineers arepart of production and should be included in the unit. Thus thequestion to be determined is whether the engineering departmentshall be excluded or included in the bargaining unit.The engineering department is an integral part of the Company'sbusiness.The Company in its testimony refers to the engineers asa part of the production departments.There is evidence, however,that during the shut-down the Company requested' the U. A. W. toallow engineers access to the plant without being stopped by pickets.The management is alleged to have insisted, on this occasion, thatthe engineers were a distinct group apart from the productiondepartments.In general, the record indicates little community of interest betweenthe shop and engineering employees. The point of view, background,training, and skill of the two groups are different.The engineersare technical employees and, as a whole, have a scale of wages sub-stantially higher than that earned by the rest of the men. Theirwork day, lunch period, and other conditions of employment aredistinct froln that of the men in the shops.The men in the shops,on the other hand, are all manual workers and, as a whole, havesimilar wage scales, working conditions, and problems.It appears that the rights and interests of the Company's em-ployees can best be protected and furthered by considering the shopemployees as a distinct group excluding the engineers for the pur-poses of collective bargaining.In order to insure to the employees of the Company the full bene-fit of their right to self-organization and collective bargaining andotherwise to effectuate the policies of the Act, .we find that all hourlypaid employees, except those employed in the engineering depart-ment, or in a supervisory or clerical capacity, constitute a unit DECISIONS AND ORDERS117appropriate for the purposes of collective bargaining with respectto rates of pay, wages, hours' of employment, and other conditions-of employment.^VI. CONDUCT OF THE ELECTIONWe further find that an election by secret ballot is necessary todetermine the proper representative for collective bargaining andthus resolve the question concerning representation. It was stipu-lated by the parties that all the employees listed on the pay roll listof June 5, 1937, should be eligible to vote.We shall follow thisagreement in one direction.CONCLUSIONS OF LAWUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following conclusions of law :1.A question affecting commerce has arisen concerning the repre-sentation of employees of Bartlett & Snow Company, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Na-tional Labor Relations Act.2.The hourly paid employees of the Company, exclusive of thoseemployed in the engineering department, or in a clerical or super-visory capacity, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8of National Labor Relations Board Rules and Regulations-Series1, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with Bartlett& Snow Company, Cleveland, Ohio, an election by secret ballot shallbe conducted within twenty (20) days from the date of this Direc-tion, under the direction and supervision of the Regional Directorfor the Eighth Region, acting in this matter as agent for the Na-tional Labor Relations Board, and subject to Article III, Section 9,of said Rules and Regulations, among all the hourly paid employeesof the Company, employed on June 5, 1937, excluding those employedin the engineering department, or in a 'clerical or supervisory capacity,and those who have since quit or been discharged for cause, to deter-mine whether they desire to be represented by United AutomobileWorkers of America or the Bartlett & Snow Employees' Associationfor the purposes of collective bargaining, or by neither. 118[SAME TITLENATIONAL LABOR RELATIONS BOARDCERTIFICATION OF REPRESENTATIVESDecember 7,1937On June 15, 1937, and June 29, 1937, respectively, Bartlett & SnowEmployees'Association,Inc.,herein called the Association, andUnited Automobile Workers of America, herein called the U. A. W.,each filed with the Regional Director for the Eighth Region (Cleve-land, Ohio)a petitionalleging thata question affecting commercehad arisen concerning the representation of employees of Bartlett& Snow Company, Cleveland, Ohio, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49,Stat.449, herein called the Act.On July 6, 1937, the National LaborRelations Board, herein called the Board, acting pursuant to Section9 (c) of the Act and Article III, Section 3, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, orderedan investigation and authorized the Regional.Director to conductitand to provide for an appropriate hearing upon due notice; andthe Board further ordered, pursuant to Article III, Section 10 (c)(2), of said Rules and Regulations,that the two cases be consolidatedfor the purpose of hearing.On September 8, 1937, the Regional Director issued a notice ofhearing to be held at Cleveland, Ohio, on September 16, 1937. Copieswere served upon the Company, the U. A. W., and the Association. ,Pursuant to the notice,a hearing was held in Cleveland,Ohio, onSeptember 16, 1937, before Alvin J. Rockwell,the Trial Examinerduly designated by the Board.The Board, the Company, the 'Association, and the U. A. W. wererepresented by counsel and participated in the hearing.Thereafter,on November11, 1937, theBoard issued a Decision and Direction ofElection.The Direction of Election provided that an election bysecret ballot be held among all the hourly paid employees of theCompany employed on June 5, 1937, excluding those employed in theengineering department or in a clerical or supervisory capacity, and:hose who have since quit or been discharged for cause, to determinewhether they desire to be represented by United Automobile Workersof America or the Bartlett & Snow Employees'Association,Inc., forthe purposes of collective bargaining oi by neither.Pursuant to theDirection,an election by secret ballot was conducted on November24, 1937.Full opportunity was accorded to all the parties to thisinvestigation to participate in the conduct of the secret ballet and tomake challenges. DECISIONS AND ORDERS119Thereafter, the Regional Director, acting pursuant to Article III,Section 9, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, issued and duly served upon the partiesto the proceeding his Intermediate Report on the ballot.No excep-tions to the Intermediate Report have been filed by any of the parties.As to the results of the secret ballot the Regional Director reportedas follows :Total number of employees eligible--------------------------98Total number of ballots counted-----------------------------93Total number of votes for United Automobile Workers ofAmerica-------------------------------------------------35Total number of votes for Bartlett & Snow Employees' Asso-ciation,Inc----------------------------------------------57Total number of blank ballots-------------------------------0Total number of void ballots--------------------------------1Total number of challenged votes----------------------------2By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations, Series 1, as amended,IT IS HEREBY CERTIFIED that Bartlett & Snow Employees' Asso-ciation, Inc. has been designated and selected by a majority of all theemployees of the Bartlett & Snow Company who are paid by thehour, excluding those employed in the engineering department, or ina clerical or supervisory capacity, and those who have since quit orbeen discharged for cause, as their representative for the purposesof collective bargaining, and that pursuant to Section 9 (a) of theNational Labor Relations Act Bartlett & Snow Employees' Asso-ciation, Inc. is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.67573-38-vo1 rv--J